Advisory Action
	The instant action is in response to Applicant’s claim amendments and arguments filed 01/10/2022
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim amendments:
	The claim amendments submitted 01/10/2022 will not be entered as they require further search and consideration.  Instant claim 2 amends a method for inhibiting to a method of reducing.  Claim 2 is additionally amended to remove Seutellaria baicalensis, Cortex Phellodendri, Coptis Chinensis, Pericarpium Papaveris and earth worm, limiting the claims to extracts thereof.  Thus the scope of instant claim 2 is narrowed and would require further search and consideration.  Additionally instant claim 2 removes multiple components of the extracts such as berberine, obaculactone and baicalin, thus changing the scope of the instant claims and requiring further search and consideration.
	Response to Arguments:
The request for reconsideration has been noted.  As Applicant’s arguments are directed to non-entered claim amendments they will not be addressed at this time.
Applicant's arguments which are directed to the non-amended claims will be addressed below.
Applicant argues the ‘844 publication, especially examples 6 and 7, shows the effect of the composition on mucosal cells, however does not teach any effect on fibroblasts.  Fibroblasts are totally different from mucosal cells.

Applicant argues the ‘206 publication (Gong) does not disclose that the flavonoids can be used to regulate (inhibit) fibroblast growth.  The ‘206 publication states that the anti-fibrotic activity described is different from fibrinolytic or anti-fibrin activity.  The anti-fibrotic activity discovered by the present inventor and as used herein refers to the ability of an active compound to prevent excessive pathological 
	In response, the ‘206 publication teaches the increased fibroblast growth leading to excessive collagen and the formation of scar tissues, wherein oral composition containing baicalin are used to prevent such problems ([0084], [0090]-[0093], [0109]), wherein the instant claims are directed to inhibition of fibroblast growth.
Applicant argues the ‘844 publication discloses a method of preparation containing baicalin from Scultellaria baicalensis Leogoi.  This is an aqueous extract containing 74% baicalin.  The present invention contains 0.1 to 0.5% baicalin.  A person of ordinary skill in the art would have no reasonable expectation of success in using an extract containing such low amount of baicalin would even work.
	In response, the ‘844 publication contains embodiments wherein the composition comprises 0.3% baicalin (claim 13) comprising an extract of Radix Scutellarae (claim 12) selected from Scutellarea Rehderiana Diels (claim 14), thus teaching the claimed concentration.
Applicant argues Kim does not supply the deficiencies of the other references.  It is demonstrated that beta-sitosterol is a potential therapeutic agent for hepatofibrosis however does not teach or suggest that it can be used to reduce fibroblasts.  The beta-sitosterol is extracted form Artemisia capillaris, which is totally different than the present invention.
In response, the ‘844 publication teaches an oral composition which comprises baicalin and beta sitosterol.  The ‘206 publication teaches the increased fibroblast 
Applicant argues the present invention is a traditional Chinese medicine compound prescription which is obtained by extracting Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis, Pericarpium Papaveris and earthworm in oil in a specific ratio.  There are many ingredients involved.  Its final effects are a result of interaction of 
	In response, it appears Applicant is arguing unexpected results, however has not provided data to support such an allegation.  The ‘844 publication teaches the composition was well known before the filing date of the claimed invention, wherein the ‘844 publication teaches each ingredient in the claimed concentration range and additionally teaches oral administration of such a compound.  The ‘206 publication and Kim provide an expectation of success that such a composition would also be able to be used to inhibit fibroblast growth, as components in the ‘844 publication composition are known to be administered orally to prevent such overgrowth of fibroblast cells, thus rending the claimed invention obvious.
Applicant argues the present invention lies in the novel and unobvious use of the extract resulting from the extraction of Scutellaria baicalensis, Cortex Phellodendri, Coptis chinensis, Pericarpium Papaveris and earthworm by edible oil.  The extract is then mixed with beeswax to give the present pharmaceutical compositions.  The Examiner’s attention is drawn to Example 1 and 8.
In response, Applicant points to Examples 1 and 8 in the instant specification, which demonstrate a method of making the claimed composition.  The ‘844 publication teaches each of the claimed components in the composition and including the edible oil and beeswax including overlapping ranges of each component.  Thus the composition was known in the prior art.  Applicant’s examples demonstrate the composition is effective in reducing fibroblast growth, however this does not present an unexpected result.  The prior art of the ‘206 publication and Kim suggests the use of baicalin and 
Examiner Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613